NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN LEO DAVIS,                                 No. 19-15857

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02603-SMB-
                                                CDB
 v.

GOODYEAR POLICE DEPARTMENT, et                  MEMORANDUM*
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Arizona state pretrial detainee John Leo Davis appeals pro se from the

district court’s judgment dismissing his action alleging federal and state law claims

arising out of his arrest in 2015. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Lukovsky v. City & County of San Francisco, 535 F.3d 1044,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1047 (9th Cir. 2008) (dismissal on the basis of the statute of limitations); Resnick

v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A).

We affirm.

       The district court properly dismissed Davis’s action as time-barred because

Davis filed this action more than two years after his federal claims accrued, and

more than one year after his state law claims accrued. See Ariz. Rev. Stat.

§ 12-542 (two-year statute of limitations for personal injury claims); Ariz. Rev.

Stat. § 12-821 (one-year statute of limitations for actions against a public entity or

public employee); Soto v. Sweetman, 882 F.3d 865, 870-71 (9th Cir. 2018) (state

tolling and statute of limitations for personal injury claims apply to § 1983 action,

and federal law governs when claim accrues, which is when a plaintiff knows or

should know of the injury that forms the basis for his cause of action); see also

Doe v. Roe, 955 P.2d 951, 964 (Ariz. 1998) (unsound mind equitable tolling may

not be established by “conclusory averments such as assertions that one was unable

to manage daily affairs or understand legal rights and liabilities” but rather requires

plaintiff to set forth “specific facts”).

       AFFIRMED.




                                            2                                   19-15857